WILLIAMS, Judge
(dissenting).
I think the plaintiff’s petition states a cause of action and that the demurrer thereto should be overruled.
The plaintiff sues to recover interest on two refunds of internal-revenue taxes made to it by the Commissioner of Internal Revenue as follows:
(1) A refund of $80,135.79 made pursuant to an Act of Congress of February 11, 1925 (43 Stat. 860, e. 208 [26 USCA § 150]); and
(2) A refund of $31,903.83 made pursuant to an Act of Congress approved May 8, 1928 (45 Stat. 492, c. 509 [26 USCA § 150a]).
The Act of February 11, 1925, under the provisions of which the first refund was made reads as follows: “That the Commissioner of Internal Revenue may, pursuant to the provisions of section 3220, Revised Statutes, as amended, allow the elaim of any distiller for the refund of taxes paid in excess of $2.20 per proof gallon on any distilled spirits produced and now owned by him and stored on the premises of the distillery where produced. * * * ”
The Act of May 8, 1928, under which the second refund was made reads as follows: “That in addition to the authority contained in the Act entitled ‘An Act to refund taxes paid on distilled spirits in certain cases,’ approved February 11, 1925, the Commissioner of Internal Revenue may allow the elaim of the owner (whether the distiller or his successor or other person) for the refund of taxes paid (whether by such owner or any other person) in excess of $2.-20 per proof gallon on any domestic distilled spirits which are now in a tax-paid warehouse. * * * ”
It is stated in the majority opinion that when a refund is allowed under the provisions of section 3220 of the Revised Statutes, as amended, interest is also allowed under the provisions of section 1019 of the act of 1924 or of section 1116(a) of the act of 1926, for the reason that the requirements for the allowance of interest under these sections are the same as the requirements for the allowance of a refund under section 3220.
I think the act of February 11, 1925, authorizing the Commissioner of Internal Revenue to refund the taxes in question “pur*982suant to section 3220, Revised Statutes, as amended,” brings the taxes herein involved with the scope of the interest allowance provided in section 1019 of the Revenue Act of 1924 and section 1116(a) of the Revenue Act of 1926. To hold otherwise renders the language “pursuant to the provisions of section 3220, Revised Statutes, as amended,” of the Act of February 11, 1925, absolutely meaningless. To deny the plaintiff interest on the refund herein, the court, it seems to me, is required to delete this language entirely from • the context of the act.
Under a universally accepted rule of statutory construction, courts are required to give all the words used in a statute their proper signification and effect. United States v. Lexington Mill & Elevator Co., 232 U. S. 399, 34 S. Ct. 337, 58.L. Ed. 658, L. R. A. 1915B, 774.
The Legislature is presumed to have used no superfluous words. Platt v. Union P. R. Co., 99 U. S. 48, 25 L. Ed. 424.
The rule is that a statute ought to be so construed that if' possible no clause, sentence, or word shall be superfluous, void, or insignificant. Montclair Twp. v. Ramsdell, 107 U. S. 147, 2 S; Ct. 391, 27 L. Ed. 431.
The majority opinion says “the words 'pursuant to the provisions of section 3220’ mean, as we think/'that the case should be treated by the Commissioner as if the provisions of section 3220 were applicable, but this does not lead us -to the conclusion that the provisions of section 1019 of the act of 1924 or of section 1116 of the Revenue Act of 1926 were applicable also, especially when it is considered, as shown above, that their terms and specifications excluded a case like the one at bar.”
I am unable to see how the commissioner could make'the refund “as if the provisions of section 3220 were applicable” without the allowance of interest when it is conceded, as it must be conceded, that a refund of taxes made under the provisions of the said section carry interest. It is my opinion the words “pursuant to section 3220, Revised Statutes, as amended,” unless they be regarded as superfluous and be given no' effect whatever, required the Commissioner of Internal Revenue to make the refund in the same manner as refunds are made of taxes “erroneously or illegally assessed or collected, all penalties collected without authority, and-all taxes thait -'appear to.be unjustly assessed or excessive in amount, or in any manner wrongfully'collected. * * * ”
In other words'Congress intended, in the use of the words “pursuant to the provisions of section 3220,” that the taxes to be refunded should, for the purposes of the refund, be regarded as of the type of taxes enumerated in section 3220. Otherwise, there was obviously no reason for referring to section 3220. The action of the commissioner in making the refund without the allowance of interest was precisely what his action would necessarily have been had the words “pursuant to the provisions of section 3220” been entirely omitted from the Act of February 11, 1925.
The Act of May 8, 1928, provides that in addition to the refund provided for in the Act of Congress approved February 11,1925, refund shall be made of taxes paid in excess of $2.20 per proof gallon on distilled spirits therein described. The refund in the instant case, made pursuant to the aforesaid Act of May 8, 1928, was paid on August 9, 1928. At the time that refund was paid subsection (a) of section 614 of the Revenue Act of 1928 (45 Stat. 791, 26 USCA § 2614 (a) (2) was effective. That section provides that—
“Interest shall be allowed and paid upon any overpayment in respect of any internal-revenue tax, at the rate of 6 per centum per annum, as follows: * * *
“(2) In the case of a refund, from the date of the overpayment to a date preceding the date of the refund check by not more than 30 days, such date to be determined by the Commissioner.”
Subsection (d) of section 614 of the Revenue Act of 1928 (26 USCA § 153 note) provides that: “Subsections (a), (b), and (e) shall take effect on the expiration of thirty days after the enactment of this Act, and shall be applicable to any credit taken or refund paid after the expiration of such period, even though allowed prior thereto.”
Therefore, a refund of internal revenue taxes paid after June 29, 1928, is a refund on which interest shall be allowed and paid as provided in section 614(a) of the Revenue Act of 1928. The act does not provide that interest- is to be paid on refunds made pursuant thereto, but provides for the payment of interest on “any credit taken or refund paid” after said act became effective.
For the reasons stated, I think the action of the Commissioner of Internal Revenue in denying interest on the two refunds was erroneous and that the demurrer filed by the defendant hereiri' should be overruled.
WHALEY, Judge, concurs in this opinion.